ACCEPTED
                                                                                                                     06-14-00020-cv
                                                                                                           SIXTH COURT OF APPEALS
                                                                                                                TEXARKANA, TEXAS
                                                                                                                 1/7/2015 1:28:59 PM
                                                                                                                     DEBBIE AUTREY
                                                                                                                              CLERK

                           No. 06-14-00020-CV
    ________________________________________________________________
                                                               FILED IN
                                                        6th COURT OF APPEALS
                       In the Court of Appeals of Texas   TEXARKANA, TEXAS
                                 Sixth District         1/7/2015 1:28:59 PM
                               Texarkana, Texas             DEBBIE AUTREY
                                                                Clerk
    ________________________________________________________________

                    WENDOLYN MESSNER, DEPENDENT ADMINISTRATOR
                                    Appellant

                                                        v.

    MARK L. BOON AND BOON SHAVER ECHOLS COLEMAN & GOOLSBY, P.L.L.C.,
                                Appellees
    ________________________________________________________________

                    APPELLANT’S MOTION FOR LEAVE TO
               EXTEND DEADLINE FOR MOTION FOR REHEARING
    ________________________________________________________________

        Pursuant to Rule 49.6 of the Texas Rules of Appellate Procedure, Appellant

Wendolyn Messner, Dependent Administrator, files this Motion for Leave to

Extend Deadline for Motion for Rehearing, asking the Court extend the deadline

by two days so that she can supplement Appellant’s Motion for Rehearing that she

filed on January 5, 2015.1 She believes that Appellant’s Supplement to Motion for

Hearing more effectively shows an error in the Court’s analysis by pointing out a

contradiction in its Opinion. The purpose of Appellant’s Supplement to Motion for

Hearing is to add to Appellant’s Motion for Hearing, not to supplant or replace it.


1
 Appellant tried to get a one-day extension, but her attorney was unable to contact opposing counsel on January 6,
2015 because he was out of the office.

                                                         1
                                            Respectfully submitted,

                                            /s/ Paul W. Turner____________
                                            Paul W. Turner
                                            Texas Bar No. 24037619
                                            400 S. Alamo, Suite A
                                            Marshall, Texas 75670
                                            903-935-0135 (phone)
                                            903-935-0235 (facsimile)
                                            pturner@thelawofficeofpwt.com
                                            COUNSEL FOR APPELLANT

                            CERTIFICATE OF SERVICE

       I certify that on January 7, 2015, I served a copy of Appellant’s Motion for
Leave to Extend Deadline for Motion for Rehearing on counsel for Appellees
listed below by electronic service and the electronic transmission was reported as
complete. My email address is pturner@thelawofficeofpwt.com.

Michael L. Dunn
Smead, Anderson & Dunn
2110 Horseshoe Lane
Longview, Texas 75605
COUNSEL FOR APPELLEES MARK L. BOON AND
BOON SHAVER ECHOLS COLEMAN & GOOLSBY, P.L.L.C.


                                            /s/ Paul W. Turner____________
                                            Paul W. Turner


                         CERTIFICATE OF CONFERENCE

      I certify that on January 6 and 7, 2015, I corresponded by email with Pat
Perry who works for Michael L. Dunn, counsel for the Boon Appellees, and she
informed me on January 7, 2015 that Mr. Dunn was not opposed to this motion.

                                            /s/ Paul W. Turner____________
                                            Paul W. Turner


                                        2